DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Weisberg on 5/18/2022.

The application has been amended as follows: 
Claim 1 amended as follows:
A method for monitoring a service life of a filter for a mask, the method comprising: 
providing a sensor device having at least one sensor for detection of at least one chemical, the at least one sensor being positioned in a device housing having at least one opening along an outer surface of the device housing; 
embedding a receiving structure in a sorbent bed of the filter, the receiving structure including at least one opening extending from an inside of the receiving structure to an outside of the receiving structure, the at least one opening of the receiving structure configured to allow vapor to flow therethrough from the sorbent bed; 
attaching at least a portion of the device housing onto an inhalation valve support the mask; and 
inserting at least a portion of the device housing into the while attaching the filter onto the mask, the at least one opening of the receiving structure aligning with the at least one opening of the device housing.

Claim 2, line 2, after ‘from the’ inserted ---at least one---
Claim 7 amended as follows:
The method of Claim 1, wherein the at least one sensor comprises at least one chemical concentration sensor positioned along a length of the device housing, each of the at least one sensors associated with an opening in the device housing.

Claim 8, line 1, inserted a comma after ‘Claim 1’
Claim 9 amended as follows:
A method for monitoring a service life of a filter, the method comprising: 
providing a sensor device having at least one sensor for detection of at least one chemical, the at least one sensor positioned in a device housing having at least one opening along an outer surface of the device housing; 
embedding a receiving structure in a sorbent bed of the filter, the receiving structure extending the length of the sorbent bed of the filter and including at least one opening extending from an inside of the receiving structure to an outside of the receiving structure, the at least one opening of the receiving structure configured to allow vapor to flow therethrough from the sorbent bed; 
attaching the device housing onto an inhalation valve support of one of a respirator and a blower; and 
inserting the device housing into the receiving structure while attaching the filter onto the respirator or blower, wherein the at least one opening of the receiving structure aligns with the at least one opening of the device housing.

Claim 10, line 2, after ‘from the’ inserted ---at least one---
Claim 14 amended as follows:
The method of Claim 9, wherein the at least one sensor comprises one or more chemical concentration sensors positioned along a length of the device housing, each of the at least one sensors associated with an opening in the device housing.

Claim 15 amended as follows:
A method for monitoring a service life of a filter for a mask, the method comprising: 
providing a sensor device having a plurality of sensors for detection of at least one chemical, the plurality of sensors positioned in a device housing having at least one opening along an outer surface of the housing associated with each of the plurality of sensors; 
positioning a plurality of seals adjacent the outer surface of the sensor housing to isolate at least one of the plurality of sensors from at least one other of the plurality of sensors;
providing a receiving structure in a sorbent bed of the filter, the receiving structure including at least one opening extending from an inside of the receiving structure to an outside of the receiving structure, the at least one receiving structure opening configured to allow vapor to flow therethrough from the sorbent bed; 
attaching at least a portion of the device housing onto an inhalation support the mask; and 
inserting at least a portion of the device housing into the while attaching the filter onto the mask, the at least one opening of the receiving structure aligning with at least one opening of the 

Claim 20, line 1, amended to read “comprises”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: While Loscher (US 3,200,387) demonstrates that it was known in the filter life assessment art at the time of invention to insert a sensor device into a receiving receptacle embedded in a sorbent bed [see additional references regarding sensor devices inserted into sorbent beds: Wallace (US 3,911,413) and Duncan et al. (US 2010/0284010 A1)], and  Truex et al. (US 2012/0055815 A1) teaches attaching an end-of-life sensor to a mask/filter valve, the system of Loscher has no inhalation valve and the system of Truex does not involve inserting the sensor into a sorbent bed, such that there is no teaching or suggestion to arrive a method for monitoring a service life of a filter for a mask/respirator/blower that includes attaching a sensor device housing onto an inhalation valve of said mask/respirator/blower and inserting at least a portion of the device housing into a receiving structure embedded/provided in a sorbent bed of the filter while attaching the filter onto the mask/respirator/blower as recited by the instant independent claims. Accordingly, claims 1, 9 and 15 are considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claims. Claims 2-8, 10-14 and 16-20 depend from claim 1, 9 or 15 and are considered patentable by virtue of their dependence from claim 1, 9 or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785